PER CURIAM.
The appellee’s motion to dissolve a preliminary injunction below was granted without an evidentiary hearing on the ground that the court lacked “jurisdiction.” This was clearly erroneous since the court possessed both subject matter jurisdiction of a proceeding for injunction, see Sirgany Int’l, Inc. v. Miami-Dade County, 887 So.2d 381, 383 (Fla. 3d DCA 2004), and personal jurisdiction over the defendant-appellee through personal service in Florida. The order on appeal is therefore reversed and the preliminary injunction reinstated forthwith pending a full hearing on the merits of the motion to dissolve the injunction.
Reversed.